EXHIBIT 10.33 QuinStreet, Inc.Restricted Stock Unit (RSU) Grant Notice With A Change in Control Severance Agreement2010 Equity Incentive Plan QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan (the “Plan”), hereby grants to you as the Participant named below a Restricted Stock Unit Award with respect to the number of shares of the Company’s Common Stock set forth below.This Restricted Stock Unit Award is subject to all of the terms and conditions as set forth herein, in the Restricted Stock Unit Agreement, the Plan Prospectus, the Plan and the Change in Control Severance Agreement, all of which are attached hereto and incorporated herein in their entirety. Participant: Date of Grant: Vesting Commencement Date: No. of Shares Subject to Award: Vesting Schedule: Subject to accelerated vesting under specified circumstances as provided in the Restricted Stock Unit Agreement and the Plan, the Restricted Stock Unit Award shall become vested in installments over four years as follows: • 25% of the Restricted Stock Unit Award will vest on the first anniversary of the Vesting Commencement Date; and • 6.25% of the Restricted Stock Unit Award will vest quarterly thereafter for the next 12 quarters.
